Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US PGPUB 20170085867) in view of Bradski et al. (US PGPUB 20190094981).
As per claim 1, Baran discloses a method performed by an electronic device for outputting a three-dimensional (3D) image (Baran, abstract and [0006], the multi-view display apparatus comprises two different layers including a first layer comprising a first plurality of optical elements and a second layer comprising a second plurality of optical elements.   Obtaining a plurality of scene views; information specifying a model of the multi-view display apparatus; obtaining information specifying a blurring transformation; and generating a plurality of actuation signals for controlling the multi-view display apparatus to concurrently display a plurality of (e.g. two) display views corresponding to the plurality of scene views), the method comprising:
obtaining eye position information of a user in a coordinate system of a display panel (Baran, Fig. 17 and [0187], the display may measure the eye positions of the viewer and adapt the size and direction the output views to display only those views that are necessary for the content to appear correct for the current viewer.  With very low tracker latency and very high tracker accuracy it is also possible to direct separate view cones to each of a viewer's two eyes; and [0086], “a tracking device 1703 may be used in order to track viewer 1701, and adjust the view frustum 1702 in accordance with the spatial location of the viewer 1701 in relation to the multi-view display 1704” which maps to obtaining eye position information in a coordinate system of the display panel);
calculating virtual viewpoints of the user with respect to an optical system based on the eye position information and optical system information corresponding to the optical system (Baran, Table 2 pseudocode, (1) and (3) in steps 1. And 4., where the user’s viewpoint is used to calculate gradients for a first layer and a second layer and where the location of viewpoint k is used in calculating two projections; and Fig. 15, #1502 and #1504 and [0187], where it is possible to direct separate view cones to each of the viewers eyes, in which case this calculation would be done for each eye; and [0005], [0182], and [0185], where stereo views are generated for one or more users);
transforming the coordinate system of the display panel into a graphic space coordinate system (Baran, [0266], The purpose of such a display would be to project virtual images into views of the world as seen through a window, windshield, cockpit, view-screen, projection screen, or other reflective, transparent surface, such that the projected virtual images integrate with the real scene, in 3D, from the perspective of one or more observers”); 
rendering a 3D image based on the virtual viewpoints and the stereo image to the user through the optical system (Baran, [0118]-[0119], where the scene is rendered for display on the multiview display).
Baran doesn’t disclose but Bradski discloses setting at least two viewpoints within the graphic space coordinate system based on the eye position information (Bradski, [0599], “the AR system knows where the pose of the user's head, eyes, and/or hands based on data captured by various sensors of his/her individual AR system” and [1006], an eye tracking module (pupil detection and center of cornea detection), a head tracking module, and a correlation module that correlates the eye tracking module with the head tracking module; and the correlation module correlates the information between the world coordinates (e.g., position of objects in the real world) and the eye coordinates (e.g., movement of the eye in relation to the eye tracking cameras, etc.);
setting an object to be output within the graphic space coordinate system by transforming a pose of the object into the graphic space coordinate system (Bradski, [0999]-[1000],  if a virtual user interface is presented to the user in a head-centric reference frame, the system always knows a distance/location of various “keys” or features of the virtual user interface in relation to a world-centric reference frame. The system then performs some mathematical translations/transforms to find a relationship between both reference frames. Next, the user may “select” a button of the user interface by squeezing the virtual icon. Since the system knows the location of the touch (e.g., based on haptic sensors, image-based sensors, depth sensors etc.), the system determines what button was selected based on the location of the hand squeeze and the known location of the button the user interface); 
generating a stereo image with respect to the object to be output on a virtual screen based on the at least two viewpoints set within the graphic space coordinate system (Bradski, Fig. 41 and [0091]-[0093], the AR system (e.g., cloud based computers, individual computational components) may apply transformations to the user-centric light maps that project the user-centric light map as a suitable object centric light map, reducing or eliminating the error of the translational offset, mapping to use of the viewpoints belonging to the user; and [0698]-[0700], where the user’s position relative to the world is used for rendering the virtual object; and [0990], “The user interface components may employ view-centered (e.g., head-centered) rendering, body-centered rendering, and/or world-centered rendering, as discussed herein”); and
rendering a 3D image based on the virtual viewpoints and the stereo image to the user through the optical system, wherein the graphic space coordinate system is a global coordinate system of a virtual 3D space corresponding to a real space of a system including the electronic device (Bradski, [0012], “an object may be world-centric, in which case it may be presented as though it is part of the real world coordinate system, such that the user may move his head or eyes without moving the position of the object relative to the real world” and [1006], The correlation module correlates the information between the world coordinates (e.g., position of objects in the real world) and the eye coordinates (e.g., movement of the eye in relation to the eye tracking cameras, etc.; the world coordinates map to the graphic space coordinate system).
Baran and Bradski are analogous since both of them are dealing with the display of augmented-reality objects in wearable or vehicle displays. Baran provides a multiview display, where the multiple views can be a left-eye and right-eye view, that renders a heads-up display in a vehicle, that renders a 3D image based on virtual viewpoints. Bradski provides a way of rendering a 3D augmented-reality image by transforming the virtual object into world coordinates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the rendering of 3D virtual content transformed into real-world coordinates and rendered based on the user’s eye viewpoints taught by Bradski into the modified invention of Baran such that the system will be able to work with the visual configuration of the typical human to provide a better augmented-reality experience (Bradski, [0012]-[0019]).

As per claim 10, claim 1 is incorporated and Baran in view of Bradski discloses wherein the optical system information comprises information about an optical characteristic of a concave mirror or a convex lens included in the optical system (Baran, [0115], where optical information can include one or more reflective elements including specular and diffuse reflective elements (e.g. mirrors) or one or more lenslet arrays).

As per claim 11, claim 1 is incorporated and Baran in view of Bradski discloses wherein the system is a vehicle (Baran, [0266] or [0269], vehicle windshields or airplane cockpits), and 45the virtual screen is set outside of the vehicle (Baran, [0266] and [0268], where the use of a windshield maps to the system being outside the vehicle).

As per claim 12, claim 11 is incorporated and Baran in view of Bradski discloses wherein the optical system comprises a windshield of the vehicle (Baran, [0266] or [0269], vehicle windshields or airplane cockpits).

As per claim 13, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable medium, which are disclosed by Baran at [0006]), thus they are rejected on similar grounds.

As per claim 14, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by Baran at [0007]-[0009]), thus they are rejected on similar grounds.

As per claim 16, claim 14 is incorporated and Baran in view of Bradski discloses further comprising:  a camera configured to generate the eye position information of the user within the system (Baran, [0073]).

As per claim 17, claim 14 is incorporated and Baran in view of Bradski discloses further comprising:  a display device including the display panel configured to output the rendered 3D image (Baran, abstract).

As per claim 18, claim 14 is incorporated and Baran in view of Bradski discloses wherein the system is a vehicle, and the electronic device is installed in the vehicle (Baran, [0266] or [0269], vehicle windshields or airplane cockpits; the system for projecting on the windshield is inside the vehicle).

As per claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 but are somewhat broader, thus they are rejected on similar grounds.

Claims 2, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US PGPUB 20170085867) in view of Bradski et al. (US PGPUB 20190094981) and in further view of Ito et al. (US PGPUB 20110304699).
As per claim 2, claim 1 is incorporated and Baran in view of Bradski discloses wherein the generating the stereo image comprises: calculating frustum information with respect to each of the at least two viewpoints set within the graphic space coordinate system  (Baran, Fig. 17 and [0187], the display may measure the eye positions of the viewer and adapt the size and direction the output views to display only those views that are necessary for the content to appear correct for the current viewer.  With very low tracker latency and very high tracker accuracy it is also possible to direct separate view cones to each of a viewer's two eyes; and [0086], “a tracking device 1703 may be used in order to track viewer 1701, and adjust the view frustum 1702 in accordance with the spatial location of the viewer 1701 in relation to the multi-view display 1704” which maps to obtaining eye position information in a coordinate system of the display panel).
Baran in view of Bradski doesn’t disclose but Ito discloses 43determining the pose of the object based on pose information of a system in which the user is present (Ito, [0139], where a dragon virtual object 61 is displayed at the location of the marker, and [0200], where the dragon object 61 is rendered inside the rendition range (frustum) of the left and right cameras); and
generating the stereo image based on the frustum information and the object set within the graphic space coordinate system (Ito, Fig. 28 and [0147]-[0148] and [0157]-[0158] and [0200], where the left view and right view matrices are used to transform the marker coordinate system into the left (right) virtual camera coordinate system; and this is used to render the virtual object for left and right cameras).
Baran in view of Bradski teaches an autostereoscopic viewing system operating within a vehicle that tracks each eye position and generates a stereoscopic image for each eye and Ito teaches calculating frustum information with respect to a left and right viewpoint, determining a pose of a virtual object, placing the object within a virtual space, and generating an image.  Baran in view of Bradski contains a “base” process of an autostereoscopic viewing system operating within a vehicle that tracks each eye position and generates a stereoscopic image for each eye.  Ito contains a “comparable” process of calculating frustum information with respect to a left and right viewpoint, determining a pose of a virtual object, placing the object within a virtual space, and generating an image that has been improved in the same way as the claimed invention.  Ito’s known “improvement” could have been applied in the same way to the “base” process of Baran in view of Bradski and the results would have been predictable and resulted in making it easier for the user to view virtual objects (Ito, 0008]). Furthermore, both Baran in view of Bradski and Ito use and disclose similar system functionality (i.e. displaying of virtual objects in augmented reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 15, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 20, claim 19 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US PGPUB 20170085867) in view of Bradski et al. (US PGPUB 20190094981) in further view of Ito et al. (US PGPUB 20110304699) and in further view of Cheng et al. (US PGPUB 20190025913).
As per claim 3, claim 2 is incorporated and Baran in view of Bradski and Ito doesn’t disclose but Cheng discloses further comprising: setting the virtual screen based on the eye position information, wherein the calculating of the frustum information comprises generating the frustum information based on the virtual screen (Cheng, Figs. 6A-6C and [0088], where the view frustrum changes based on eye position).
Baran in view of Bradski and Ito teaches an autostereoscopic viewing system operating within a vehicle that tracks each eye position and generates a stereoscopic image for each eye; calculating frustum information with respect to a left and right viewpoint, determining a pose of a virtual object, placing the object within a virtual space, and generating an image and Cheng teaches the view frustrum changing based on eye position.  Baran in view of Bradski and Ito contains a “base” process of tracking each eye position and generates a stereoscopic image for each eye; calculating frustum information with respect to a left and right viewpoint, determining a pose of a virtual object, placing the object within a virtual space, and generating an image.  Cheng contains a “comparable” process of the view frustrum changing based on eye position that has been improved in the same way as the claimed invention.  Cheng’s known “improvement” could have been applied in the same way to the “base” process of Baran in view of Bradski and Ito and the results would have been predictable. Furthermore, both Baran in view of Bradski and Ito and Cheng use and disclose similar system functionality (i.e. displaying of virtual objects in augmented reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US PGPUB 20170085867) in view of Bradski et al. (US PGPUB 20190094981) in further view of Ito et al. (US PGPUB 20110304699) in view of Cheng et al. (US PGPUB 20190025913) and in still further view of Malzbender et al. (US PGPUB 20150062311).
As per claim 4, claim 3 is incorporated and Baran in view of Bradski, Ito, and Cheng doesn’t disclose but Malzbender discloses wherein the setting of the virtual screen comprises: determining a difference between a preset first eye position and a target eye position (Malzbender, Figs. 2 and 3 and [0002], “the intensity of each view associated with the left eye position and right eye position are modulated according to the weighting factors determined for the left eye position and the right eye position” and [0009], where V1, V2, etc. map to the preset eye positions, and the actual eye positions are marked by the dark dots);
determining a first weight with respect to first virtual screen information preset with respect to the first eye position based on the difference between the preset first eye position and the target eye position (Malzbender, Fig. 3 and [0018]-[0019] and [0024]-[0026], where weights are determined based on the difference between the actual left and right eye positions and the target positions);
determining target virtual screen information with respect to the target eye position based on the first virtual screen information and the first weight  (Malzbender, Figs. 2 and 3 and [0018]-[0019] and [0024]-[0026], where the intensity is modulated in order to blend the screens when the actual eye position falls between the preset eye positions); and
setting the virtual screen based on the target virtual screen information  (Malzbender, Figs. 2 and 3 and [0002] and [0009], where the intensity is modulated to prevent artifacts from occurring as the eyes move).
Baran in view of Bradski, Ito, and Cheng and Malzbender are analogous since both of them are dealing with the viewing of autostereoscopic displays. Baran in view of Bradski, Ito, and Cheng provides a way of a multiview display, where the multiple views can be a left-eye and right-eye view, that renders a heads-up display in a vehicle, that renders a 3D image based on virtual viewpoints. Malzbender provides a way of modulating views on an autostereoscopic display when eyes fall between preset ideal view positions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blending of views when eyes fall between the views taught by Malzbender into the modified invention of Baran in view of Bradski, Ito, and Cheng such that the system will be able to minimize crosstalk and visible artifacts that occur when eyes move when viewing autostereoscopic displays (Malzbender, [0001]).

As per claim 5, claim 4 is incorporated and Baran in view of Bradski, Ito, and Cheng doesn’t disclose but Malzbender discloses  wherein the first eye position is preset within an eye box set in a space within the system (Malzbender, Fig. 3, where the non-overlapping area #330 maps to an eye box where, when the eyes are in that area, no blending occurs and the eyes perceive only one screen).  
See claim 4 rejection for reason to combine.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US PGPUB 20170085867) in view of Bradski et al. (US PGPUB 20190094981) and in further view of Ito et al. (US PGPUB 20110304699) in view of Cheng et al. (US PGPUB 20190025913) and in still further view of Pang et al. (US PGPUB 20180097867).
As per claim 6, claim 2 is incorporated and Baran in view of Bradski, and Ito doesn’t disclose but Pang discloses further comprising:  smoothing the at least two viewpoints set within the graphic space coordinate system, 44wherein the calculating of the frustum information comprises calculating the frustum information based on the smoothed at least two viewpoints (Pang, [0314]-[0316], where smoothing between views is performed in order to provide smooth view-dependent lighting transitions between viewpoints).
Baran in view of Bradski and Ito teaches an autostereoscopic viewing system operating within a vehicle that tracks each eye position and generates a stereoscopic image for each eye; calculating frustum information with respect to a left and right viewpoint, determining a pose of a virtual object, placing the object within a virtual space, and generating an image and Pang teaches smoothing between viewpoints.  Baran in view of Bradski and Ito contains a “base” process of tracking each eye position and generates a stereoscopic image for each eye; calculating frustum information with respect to a left and right viewpoint, determining a pose of a virtual object, placing the object within a virtual space, and generating an image.  Pang contains a “comparable” process of smoothing between viewpoints that has been improved in the same way as the claimed invention.  Pang’s known “improvement” could have been applied in the same way to the “base” process of Baran in view of Bradski and Ito and the results would have been predictable and resulted in providing smooth view-dependent lighting transitions and artifacts-free occlusion filling when switching between different viewpoints (Pang, [0314]). Furthermore, both Baran in view of Bradski and Ito and Pang use and disclose similar system functionality (i.e. displaying of virtual objects in augmented reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US PGPUB 20170085867) in view of Bradski et al. (US PGPUB 20190094981) and in further view of Shin et al. (KR_10_20180046567A).
As per claim 7, claim 1 is incorporated and Baran in view of Bradski doesn’t disclose but Shin discloses wherein the optical system comprises the display panel configured to output the 3D image (Shin, [0046], where, in the projection method, the projected image is projected towards the windshield, and the image is reflected on a window for the user to view), and the virtual viewpoints are positioned in a rear portion of the display panel (Shin, Figs. 2 and 3 and [0054], where the 3D image is displayed in front of the vehicle’s windshield (the display) but appears to be behind the windshield). 
Baran in view of Bradski and Shin are analogous since both of them are dealing with the viewing of autostereoscopic displays. Baran in view of Bradski provides a way of a multiview display, where the multiple views can be a left-eye and right-eye view, that renders a heads-up display in a vehicle, that renders a 3D image based on virtual viewpoints. Shin provides a display that displays the virtual object so it appears behind the display window (windshield). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of the virtual object behind the windshield from Shin into the modified invention of Baran in view of Bradski such that the system will be able to increase safety for the driver so they can look directly out of the windshield to see the information they need (Shin, [0002]-[0004]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US PGPUB 20170085867) in view of Bradski et al. (US PGPUB 20190094981) and in further view of Shin et al. (KR_10_20180046567A) and in further view of Mather et al. (US 20170155893).
As per claim 8, claim 7 is incorporated and Baran in view of Bradski and Shin doesn’t disclose but Mather discloses wherein the rendering comprises:  determining virtual rays passing through a pixel on the display panel based on the virtual viewpoints (Mather, Figs. 2, 3, and [0021], [0048], [0053]-[0054, i.e. liquid crystal panel, image display layer of the display, pixelated image display layer);
determining intersection points between the virtual rays and an optical layer (Mather, Figs. 1-3, [0052], [0063],: i.e. the intersection of the ray path (from the pixel to the observer) and the parallax optic – and Fig. 3b); and
assigning a pixel value to the pixel based on distances between optical elements of the optical layer and the intersection points  (Mather, [0049], [0061], i.e. pre-rendered data value is assigned to the pixel and Figs. 2-3, [0058]-[0062], i.e. left-eye or right-eye image data may then be assigned to the pixel, in accordance with the determination whether the pixel is closer to being seen by the left eye or the right eye).
Baran in view of Bradski and Shin and Mather are analogous since both of them are dealing with the viewing of autostereoscopic displays. Baran in view of Bradski and Shin provides a way of a multiview display, where the multiple views can be a left-eye and right-eye view, that renders a heads-up display in a vehicle, that renders a 3D image based on virtual viewpoints. Mather provides a display that determines intersection points between virtual rays and an optical layer, and assigns a pixel on that basis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the assignment of pixel values based on ray intersections with an optical layer from Mather into the modified invention of Baran in view of Bradski and Shin such that the system will be able to better adjust for movements of the user towards or away from the display (Mather, [0012]).

As per claim 9, claim 8 is incorporated and Baran in view of Bradski and Shin doesn’t disclose but Mather discloses wherein the determining of the virtual rays comprises determining the virtual rays based on a first refractive index of a medium between the optical layer and the display panel (Mather, Fig. 3b, [0048], [0055], [0058], i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer), and a second refractive index of a medium outside of a display device including the optical layer and the display panel  (Mather, Fig. 3b, [0048], [0055], [0058], i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619